Citation Nr: 1455695	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from August 2008 and August 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).  The August 2008 rating decision determined that new and material evidence had not been submitted to reopen a previously-denied claim of entitlement to service connection for schizophrenia.  The August 2009 rating decision additionally denied service connection for PTSD.

The Veteran's first claim of entitlement to service connection for a psychiatric disorder (then described as a "nervous condition") was denied in February 1976.  He filed subsequent claims for a psychiatric disorder that also more recently were denied, including on the premise that there was not the required new and material evidence to reopen the claim to, in turn, warrant further considering it on its underlying merits.  See 38 C.F.R. § 3.156 (2014).  When determining whether a claim is independent, VA will focus on whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously-adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-89 (2009).  In this case, the Board finds that the Veteran has been claiming entitlement to service connection for an acquired psychiatric disorder since his initial claim in the mid-1970's, irrespective of the different characterizations of the claim as for a generic nervous condition, schizophrenia, or PTSD.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies on a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

The records in this case are partly being maintained in a physical claims file and partly in an electronic (paperless) file.  Concerning the latter, review of this VA paperless claims processing system reveals additional documents pertinent to this present appeal, specifically, a May 2014 Informal Hearing Presentation (IHP) from the Veteran's representative.

FINDINGS OF FACT

1.  The Veteran's initial claim of entitlement to service connection for "shell shocked" and "nerves" was denied in a February 1976 rating decision.  He did not, in response, perfect an appeal of that decision. 

2.  More recent decisions also again denied service connection for mental illness, variously diagnosed, including prior petitions to reopen this claim, such as in March 1984, March 1994, and since in June 2004.

3.  Some of the additional evidence received since that most recent decision, however, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating this claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and PTSD. 


CONCLUSIONS OF LAW

1.  The February 1976, March 1984, March 1994, and June 2004 rating decisions earlier considering and denying entitlement to service connection for "shell shocked" and "nerves", schizophrenia, and PTSD are final and binding determinations based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2014).

2.  But there is new and material evidence since that most recent decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that has been previously considered, denied, and not appealed may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Veterans Court held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

It appears that the relevant evidence before VA at the time of the initial February 1976 final decision consisted of the Veteran's claim application and service treatment records (STRs).  Within one year of that February 1976 rating decision initially considering and denying his claim, he did not express his disagreement with the decision, such as by filing a notice of disagreement (NOD), nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the one-year appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201; see also Buie, 24 Vet. App. 242 at 251-52.  As such, the February 1976 rating decision became final and binding on him based on the evidence then of record.  38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

More recent decisions also again denied service connection for mental illness, variously diagnosed, including prior petitions to reopen this claim, such as in March 1984, March 1994, and since in June 2004.  But some of the additional evidence received, even since that most recent decision, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating this claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and PTSD.

The most recent final and binding denial of this claim marks the "starting point" for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).

The relevant evidence before VA at the time of the August 2008 decision as to schizophrenia and the August 2009 decision as to PTSD consisted of the Veteran's claim, his STRs, his private treatment records from February 1985 to March 1993, and his VA treatment records from May to August 2008.  The RO found that there was no evidence of a verifiable stressor (meaning a particularly traumatic event during his service), to in turn causally relate to any current mental illness, and his claims resultantly continued to be denied.

Specifically, however, newly-received evidence includes the Veteran's statements.  In September 2008, he filed a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD, describing multiple stressors.  Specifically, he offered the following purported in-service stressors:  (1) experiencing mortar fire to the point that shells were hitting just ten to fifteen feet away from him; (2) while repairing refrigeration units occasionally viewing body parts that were being stored there; (3) being threatened at gunpoint by a fellow Marine; (4) being threatened at gunpoint by a Vietnamese woman; (5) riding in the back of an ambulance with the body of a deceased Viet Cong soldier; and (6) seeing burned bodies of fellow Marines and still recalling the odor of human flesh.

This additional evidence is new in that it was not previously considered by agency decision makers and is not cumulative or redundant of other evidence of record, including evidence that was considered earlier by agency decision makers.  This additional evidence is also material in that it relates to an unestablished fact, specifically, potentially verifiable in-service stressors to which an acquired psychiatric disorder may be attributed.  In determining that the evidence submitted is both new and material, the Board took cognizance of whether this evidence could, if the claim was reopened, reasonably result in the substantiation of the claim with VA's assistance, such as by providing a mental status evaluation for a medical nexus opinion.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.


ORDER

Because there is new and material evidence, this claim of entitlement to service connection for an acquired psychiatric disorder, including schizophrenia and PTSD, is reopened, albeit subject to further development on remand.


REMAND

The Veteran has cited at least 6 specific events that he says occurred during his service, especially in Vietnam, as cause for his mental illness.

The August 2010 VA compensation examination is inadequate because it simply stated that the examiner was unable to make a "conclusive diagnosis" of PTSD.  Moreover, that examination was not considered by the RO in any of its decisions related to other psychiatric disorders also being claimed.  As well, there has to be indication of whether any acquired psychiatric disorder, including schizophrenia and PTSD, even if not the result of the stressors the Veteran alleges occurred in combat (see 38 C.F.R. § 3.304(f)(2)), nevertheless involve his fear of hostile military or terrorist activity of the type alternatively contemplated by subpart (f)(3).

The Board also sees that the most recent VA treatment records in the claims file, considering both the physical and electronic portions of the file, are dated in November 2011, so from more than 3 years ago.  Also, it appears the Veteran is receiving disability benefits from the Social Security Administration (SSA), as he reported as much in a July 1993 statement.  Therefore, his updated VA treatment records and SSA records must be obtained and associated with his claims file so they, too, may be considered.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all relevant VA treatment records dated since November 2011.

2.  Also obtain and associate with the claims file the Veteran's SSA records, assuming they, too, are relevant to this appeal.

3.  Upon receipt of all additional records, schedule another VA mental status examination with an appropriate examiner for additional comment concerning the etiology of the Veteran's mental illness, irrespective of the particular diagnosis, especially in terms of the likelihood it is related or attributable to his military service from June 1967 to April 1970.

To reiterate, the Veteran's alleged stressors are:  (1) experiencing mortar fire to the point where shells were hitting just ten to fifteen feet away from him; (2) while repairing refrigeration units occasionally viewing body parts that were being stored there; (3) being threatened at gunpoint by a fellow Marine; (4) being threatened at gunpoint by a Vietnamese woman; (5) riding in the back of an ambulance with the body of a deceased Viet Cong soldier' and (6) seeing burned bodies of fellow Marines and still recalling the odor of burned human flesh.

Comment is needed not just concerning PTSD (assuming it is first confirmed the Veteran has it) but also the schizophrenia and other mental illness that additionally has been diagnosed in years past.

The claims file, including a complete copy of this decision and remand and all other pertinent evidence, must be made available to the examiner for review in conjunction with the examination.

It is most essential the examiner provide the necessary explanatory rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding all notifications to the Veteran as to the scheduling of this necessary examination.

The purpose of this examination is to obtain necessary information and evidence that may be dispositive of this appeal.  Therefore, the Veteran is hereby advised that, pursuant to 38 C.F.R. § 3.655 (2014), his failure to cooperate by not attending this requested VA examination may result in an adverse determination.  See also Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).


4.  Then readjudicate this claim on its underlying merits (meaning on a de novo basis) in light of this and all other additional evidence.  When considering entitlement to PTSD, specifically, determine whether application of 38 C.F.R. § 3.304(f)(2) versus (f)(3) is warranted, or both.  Also consider all psychiatric diagnoses to date, so not just PTSD but also schizophrenia, etc.  If this claim continues to be denied, send the Veteran and his representative a Supplemental SOC (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


